DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/12/2022, with respect to the rejection(s) of claim(s) 1-20 under a Statutory Double Patenting Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  This Office Action is a Second Non-Final Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-31, 16, 21-25 and 1 of U.S. Patent No.11,163,406. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention.
Instant App. 
1
2
3
4
5
6
7
8
9
US 11,163,406
26
28
29
30
31
31
16
-
21


10
11
12
13
14
15
16
17
18
19
20
22
23
-
24
25
1
-
-
-
-
-



U.S. App. No. 17/486505
U.S. Patent No. 11,163,406
1. An input device, comprising:
26. An input device, comprising:
a plurality of sensor electrodes; and
a plurality of sensor electrodes; and
a processing system coupled to the plurality of sensor electrodes and configured to:
a processing system coupled to the plurality of sensor electrodes and configured to:
drive first and second sensor electrodes of the plurality of sensor electrodes with first signals to acquire resulting signals via the first and second sensor electrodes during a period, wherein the first signals are sensing signals;
drive a first sensor electrode of the plurality of sensor electrodes with a first sensing signal to acquire a first resulting signal with the first sensor electrode during a period; drive a second sensor electrode of the plurality of sensor electrodes with the first sensing signal to acquire a second resulting signal with the second sensor electrode during the period;
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period or ground the third sensor electrode of the plurality of sensor electrodes during the period;
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period;
electrically float fourth and fifth sensor electrodes of the plurality of sensor electrodes during the period, wherein the fourth sensor electrode is disposed adjacent to the first sensor electrode, and the fifth sensor electrode is disposed adjacent to the second sensor electrode; and
electrically float fourth and fifth sensor electrodes of the plurality of sensor electrodes during the period, wherein the fourth sensor electrode is disposed adjacent to and in a common row with the first sensor electrode, and the fifth sensor electrode is disposed adjacent to and in a common row with the second sensor electrode; and
determine rotational information for an input object at least partially based on the resulting signals.
Page 5 of 8determine rotational information for an input object at least partially based on the first resulting signal and the second resulting signal.

Page 3 of 8

7. An input device, comprising:
16. An input device, comprising:
a plurality of sensor electrodes; and
a plurality of sensor electrodes; and
a processing system coupled to the plurality of sensor electrodes and configured to:
a processing system coupled to the plurality of sensor electrodes and configured to:
drive first and second sensor electrodes of the plurality of sensor electrodes with first signals to acquire resulting signals via the first and second sensor electrodes during a period, wherein the first signals are sensing signals;
drive a first sensor electrode of the plurality of sensor electrodes with a first sensing signal to acquire a first resulting signal with the first sensor electrode during a period; drive a second sensor electrode of the plurality of sensor electrodes with the first sensing signal to acquire a second resulting signal with the second sensor electrode during the period;
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period or ground the third sensor electrode of the plurality of sensor electrodes during the period;
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period;
drive fourth and fifth sensor electrodes of the plurality of sensor electrodes with second signals during the period, wherein the fourth sensor electrode is disposed adjacent to the first sensor electrode, and the fifth sensor electrode is disposed adjacent to the second sensor electrode; and
drive fourth and fifth sensor electrodes of the plurality of sensor electrodes with a second sensing signal during the period, wherein the fourth sensor electrode is disposed adjacent to and in a common row with the first sensor electrode, and the fifth sensor electrode is disposed adjacent to and in a common row with the second sensor electrode; and
determine rotational information for an input object at least partially based on the resulting signals.
determine rotational information for an input object at least partially based on the first resulting signal and the second resulting signal.



15. A processing system, comprising:
1. A processing system, comprising:
sensor circuitry coupled to a plurality of sensor electrodes, wherein the sensor circuitry is configured to:
a sensor module comprising sensor circuitry and coupled to a plurality of sensor electrodes, the sensor module configured to:
drive first and second sensor electrodes of the plurality of sensor electrodes with first signals to acquire resulting signals via the first and second sensor electrodes during a period, wherein the first signals are sensing signals;
drive a first sensor electrode of the plurality of sensor electrodes with a first sensing signal to acquire a first resulting signal with the first sensor electrode during a period; drive a second sensor electrode of the plurality of sensor electrodes with the first sensing signal to acquire a second resulting signal with the second sensor electrode during the period; and
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period or ground the third sensor electrode of the plurality of sensor electrodes during the period; and
drive a third sensor electrode of the plurality of sensor electrodes with a reference signal during the period; and
electrically float fourth and fifth sensor electrodes of the plurality of sensor electrodes during the period or drive fourth and fifth sensor electrodes of the plurality of sensor electrodes with second signals during the period, wherein the fourth sensor electrode is disposed adjacent to the first sensor electrode, and the fifth sensor electrode is disposed adjacent to the second sensor electrode; and
electrically float fourth and fifth sensor electrodes of the plurality of sensor electrodes during the period or drive the fourth and fifth sensor electrodes of the plurality of sensor electrodes with a second sensing signal during the period, wherein the fourth sensor electrode is disposed adjacent to and in a common row with the first sensor electrode, and the fifth sensor electrode is disposed adjacent to and in a common row with the second sensor electrode; and 
33a processor configured to determine rotational information for an input object at least partially based on the resulting signals.
a determination module configured to determine rotational information for an input object at least partially based on the first resulting signal and the second resulting signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626